Citation Nr: 1502357	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-15 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent from March 30, 2011 to July 17, 2012, as 70 percent from July 18, 2012 through April 23, 2014, and 100 percent from April 24, 2014.  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) prior to April 24, 2014.

3.  Entitlement to an effective date earlier than March 30, 2011 for the award of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2014.  A transcript of that hearing is of record.  

The Veteran perfected his appeal in June 2012, more than 60 days after the issuance of the December 2011 statement of the case (SOC), and more than one year after the issuance of notice of the August 2011 rating decision later that same month.  Although the Veteran did not technically comply with the requirements of 38 C.F.R. § 20.302(b) with regard to perfecting a timely substantive appeal, the Board finds that it may exercise jurisdiction over the claim.  The appeal was treated as timely perfected by the issuance of supplemental statements of the case (SSOC) in November 2012, December 2012, and May 2014, as well as a hearing before the Board in August 2014.  Therefore, the Board has jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected).    

At the hearing, the VLJ held the record open for 60 days so that the Veteran could attempt to obtain additional information.  Additional information has been received with a waiver of RO consideration.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has asserted that his PTSD prevented him from working.  The service connected PTSD is currently rated as 50 percent from March 30, 2011 to July 17, 2012, as 70 percent from July 18, 2012 through April 23, 2014, and 100 percent from April 24, 2014  

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  However, in this case, while the Veteran is in receipt of a 100 percent schedular rating for PTSD, the Veteran's other service-connected disabilities are not independently rated at 60 percent or more, so the decisions in Bradley and Buie do not apply and the claim for a TDIU from April 24, 2014 is moot.  

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


REMAND

The issue on appeal of entitlement to an effective date prior to March 30, 2011 for an award of service connection for PTSD is inextricably intertwined with the issue raised by the Veteran of whether clear and unmistakable error (CUE) exists in a March 2003 rating decision which denied service connection for PTSD.  As such, appellate action on the earlier effective date issue must be deferred pending RO adjudication of the CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The Board may not decide the CUE issue because it lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  The Board recognizes that the December 2012 SSOC responded to the Veteran's theory that he is entitled to CUE because the rating decision at issue had not adjudicated the claim to anxiety disorder as well as PTSD.  However, the fleeting treatment of the issue in the SSOC was not sufficient to allow the Board to take jurisdiction.  

The beginning date of the rating period for consideration as to the PTSD initial rating issue, and as to the issue of entitlement to a TDIU prior to April 24, 2014, is dependent on the effective date of the award of service connection, appellate consideration of which is now deferred pending RO adjudication of the CUE claim, as directed below.  As such, appellate consideration of the PTSD initial rating issue, and the issue of entitlement to a TDIU prior to April 24, 2014, is deferred pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the raised claim as to whether the RO rating decision, dated in March 2003, which denied entitlement to service connection for PTSD (claimed as PTSD and/or anxiety), contained CUE, either due to failure to consider VA treatment records or due to failure to adjudicate the claim for an anxiety disorder.  The Veteran should be provided notice of the determination, and informed of his appellate rights.  He should be afforded an appropriate opportunity to respond.  

The RO should not return the claims file to the Board until either after the Veteran perfects his appeal as to his CUE claim, or the time period for doing so expires, whichever occurs first, unless otherwise indicated by the Veteran and/or his representative.  

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




